ACCEPTED
                                                                                                           041400785CV
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                    5/18/2015 4:02:13 PM
                                                                                                          KEITH HOTTLE
                                                                                                                  CLERK


                            COURT OF APPEALS NO. 04-14-00785-CV

                              TRIAL COURT CASE NO. 2011 CI 15957               FILED IN
                                                                        4th COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
    IN THE MATTER OF                                 §    IN THE DISTRICT  COURT
                                                                        05/18/2015 4:02:13 PM
    THE MARRIAGE OF                                  §
                                                                            KEITH E. HOTTLE
                                                     §                           Clerk
    MANUEL G. CASTRO                                 §    45th JUDICIAL DISTRICT
    AND                                              §
    MARY ANN CASTRO                                  §    BEXAR COUNTY, TEXAS

                       RESPONSE TO COURT’S REQUEST REGARDING
                            STATUS OF BRIEF FOR APPELLEE

      This Response is brought by Appellee, MANUEL G. CASTRO, by and through his attorney,
JOSEPH P. APPELT, who shows in support thereof:
      1.       Undersigned counsel was the trial attorney of record for Appellee, MANUEL G.
      CASTRO;
      2.       Subsequently, after the Hon. Judge Janet Littlejohn entered the final order in this case,
      said order being titled Final Decree of Divorce, a Notice of Appeal was filed by Appellant’s then
      attorney of record;
      3.       Subsequent to the filing of the Notice of Appeal Appellant’s attorney withdrew and
      Appellant proceeded pro se;
      4.       On or about December 29, 2014 Appellant filed certain documents, including an
      Affidavit of Indigency in this matter;
      5.       At the request of Appellee, undersigned counsel filed a response to contest the Affidavit
      of Indigency;
      6.       Undersigned counsel agreed to draft, file and represent Appellee in his contest of
      Appellant’s Affidavit of Indigency, knowing the said contest would be heard at the trial court
      level;
      7.       Appellant did not and has not since secured the services of counsel for further
      proceedings related to this appeal;
      8.       Undersigned counsel has made numerous attempts to contact Appellant regarding the
      pending appeal and the status thereof without success;
      9.       In addition, undersigned counsel was under the mistaken impression his assistant had
      previously filed a Motion to Withdraw with this Court to properly reflect the cessation of

                                             1
       representation in this appeal and only discovered said motion had not been filed upon receiving
       notice of the past due Appellee Brief;
       10.    Undersigned counsel has filed a Motion to Withdraw simultaneously with this Response
       and requests the Court to grant the said Motion to Withdraw;
       11.    In the alternative, undersigned counsel requests the Court grant an extension of time to
       prepare and file a brief on behalf of Appellee.


                                                Respectfully Submitted,

                                                Joseph P. Appelt, P.C.
                                                5825 Callaghan Rd., Ste. 104
                                                San Antonio, Texas 78228
                                                210/375-1212 (Telephone)
                                                210/375-1213 (Telecopier)



                                     By:
                                           JOSEPH P. APPELT
                                           SBN: 00789809
                                           ATTORNEY FOR MANUEL G. CASTRO
                                           APPELLEE


                                    CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on May 18, 2015.




                                                JOSEPH P. APPELT
                                                Attorney for MANUEL G. CASTRO




                                            2